Mr. Justice Clark delivered the opinion of the court, 5. Appeai, and error, § 1544*—when instruction as to liability for collision prejudicial error. An instruction that if defendant Elevated Railroad Company failed to maintain a flagman at the intersection of a street railroad, in violation of ordinance, and such failure contributed proximately to a collision with a street car, it would be liable, is prejudicial error where negligence in that respect was not charged in the declaration and the evidence tended to show that the proximate cause of the accident was an improper signal given by a policeman who, with an employe of the street railway company, acted as watchman, the regular watchman of the elevated company being absent at dinner. 6. Carriers, § 489*—when instruction as to care at intersections improperly refused. In an action for injuries to a passenger on a street car caused by a collision with an elevated railroad train at a grade crossing, an instruction that if the motorman in charge of the elevated train attempted to cross the intersection with the street railway in response to a signal from the signalman at the crossing, and in doing so exercised ordinary care up to the time of the collision, the elevated railroad was not liable, was improperly refused. 7. Evidence, § 87*—admissibility of evidence of subsequent accident. Evidence of another accident received by plaintiff subsequently to the accident for which suit was brought is inadmissible. 8. Damages, § 200*—when instruction improperly refused. Where evidence that plaintiff had sustained another accident subsequently to that for which suit was brought was improperly admitted, it is error to refuse an instruction that plaintiff was not entitled to recover any damages for such subsequent accident.